DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: B1a found in FIG. 4; 100’’ found in FIG. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumura (US 2019/0131076 and hereinafter Fukumura ‘076).
In regards to claim 1, Fukumura '076 discloses a multilayer electronic component comprising: a body (12 - FIG. 23; [0055]) including dielectric layers (14 - FIG. 23; [0056]), and first internal electrodes (16a - FIG. 23; [0062]) and second internal 
a first external electrode (24a - FIG. 23; [0070]) including a first electrode layer (26a - FIG. 23; [0075]) connected to the first internal electrodes and a first conductive resin layer (28a - FIG. 23; [0080]) disposed on the first electrode layer (seen in FIG. 23), and having a first connection portion (portion of 24a leftward from surface 12e in FIG. 23) disposed on the third surface of the body and a first band portion (portion of 24a upward from surface 12a and downward from surface 12b in FIG. 23) extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 23);
a second external electrode (24b - FIG. 23; [0071]) including a second electrode layer (26b - FIG. 23; [0076]) connected to the second internal electrodes and a second conductive resin layer (28b - FIG. 23; [0081]) disposed on the second electrode layer (seen in FIG. 23), and having a second connection portion (portion of 24b rightward from surface 12f in FIG. 23) disposed on the fourth surface of the body and a second band portion (portion of 24b upward from surface 12a and downward from surface 12b in FIG. 23) extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (seen in FIG. 23); and


In regards to claim 2, Fukumura '076 further discloses the first and second conductive resin layers including a conductive metal and a base resin ([0073]).

In regards to claim 6, Fukumura '076 further discloses wherein when a portion of the first external electrode between the first connection portion and the first band portion is defined as a first corner portion (portion of 24a leftward from surface 12e and upward from surface 12a and portion of 24a leftward from surface 12e and downward from surface 12b in FIG. 23), and a portion of the second external electrode between the second connection portion and the second band portion is defined as a second corner portion (portion of 24b rightward from surface 12f and upward from surface 12a and portion of 24b rightward from surface 12f and downward from surface 12b in FIG. 

In regards to claim 7, Fukumura '076 further discloses wherein the first extending portion is disposed to extend to a portion of the first connection portion between the first electrode layer and the first conductive resin layer (seen in FIG. 23), and the second extending portion is disposed to extend to a portion of the second connection portion between the second electrode layer and the second conductive resin layer (seen in FIG. 23).

In regards to claim 14, Fukumura '076 further discloses first and second plating layers (32a & 32b - FIG. 23; [0102]-[0104]) respectively disposed on the first and second conductive resin layers (seen in FIG. 23).

In regards to claim 15, Fukumura '076 discloses a multilayer electronic component comprising: a body (12 - FIG. 23; [0055]) comprising first internal electrodes (16a - FIG. 23; [0062]) and second internal electrodes (16b - FIG. 23; [0062]) that are alternately stacked to overlap with each other and have dielectric layers (14 - FIG. 23; [0056]) interposed therebetween (seen in FIG. 23); and
first and second external electrodes (24a & 24b - FIG. 23; [0070] & [0071]) respectively connected to the first and second internal electrodes (seen in FIG. 23), each including an electrode layer (26a & 26b - FIG. 23; [0075] & [0076]) connected to 
wherein the first and second external electrodes are disposed on respective opposing external surfaces (12e & 12f - FIG. 23; [0056]) of the body (seen in FIG. 23), and each extend from the respective opposing external surface to an adjacent external surface (12a, 12b, 12c & 12d - FIGs. 23 & 24; [0056]) of the body and a corner (a corner between 12e or 12f and 12a, 12b, 12c, or 12d in FIGs. 23 & 24) therebetween (seen in FIGs. 23 & 24), and
a non-conductive resin layer (30, 34a, 34b, 34c & 34d - FIGs. 22 & 23; [0145] - [0146]; see also [0100] - resin layers 30 have an insulating property and do not contain an electrically conductive component; see also [0148] - the material of 34a ,34b, 34c & 34d is the same as that of the resin layers 30) is disposed in a region of the external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed (seen in FIG. 23), and the non-conductive resin layer is disposed between the electrode layer and the conductive resin layer of each of the first and second external electrodes in each of the opposing external surfaces and adjacent external surfaces in which the first and second external electrodes are disposed (seen in FIGs. 22-24).

In regards to claim 16, Fukumura '076 further discloses the non-conductive resin layer being further disposed between the electrode layer and the conductive resin 

In regards to claim 17, Fukumura '076 further discloses the non-conductive resin layer covering an entirety of the region of external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed (seen in FIGs. 22 & 23).

In regards to claim 18, Fukumura '076 further discloses the non-conductive resin layer extending continuously between the corner between the respective opposing external surface and the adjacent external surface of the first external electrode and the corner between the respective opposing external surface and the adjacent external surface of the second external electrode (seen in FIG. 23).

In regards to claim 19, Fukumura '076 further discloses the non-conductive resin layer extending onto at least portions of all external surfaces of the body (seen in FIGs. 22 & 23) and of all external surfaces of the electrode layers (seen in FIG. 23).

In regards to claim 20, Fukumura '076 further discloses the non-conductive resin layer directly contacting each of the body (seen in FIG. 23), the electrode layer of each of the first and second external electrodes (seen in FIG. 23), and the conductive resin layer of each of the first and second external electrodes (seen in FIG. 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumura ‘076 in view of Hamanaka et al. (US 2018/0166215 and hereinafter Hamanaka ‘215).
In regards to claim 3, Fukumura '076 further discloses the first and second conductive resin layers including a plurality of metal particles ([0091]; metal powder may be included as an electrically conductive filler).
Fukumura '076 discloses all the claimed limitations discussed above for claim 3, except for wherein the first and second conductive resin layers include an intermetallic compound, and a base resin.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Fukumura '076, such that the first and second conductive resin layers include an intermetallic compound, and a base resin, as taught by Hamanaka '215, in order to reduce ESR (Table 1; [0109] & [0110]).

In regards to claim 4, Fukumura '076 further discloses wherein the plurality of metal particles include at least one of silver (Ag), nickel (Ni), or copper (Cu) ([0090]).
Fukumura '076 discloses all the claimed limitation discussed above for claim 4, except for wherein the intermetallic compound includes at least one of Ag3Sn, Ni3Sn4, Cu6Sn5, or Cu3Sn.
However, Hamanaka '215 further discloses the plurality of metal particles including at least one of silver (Ag), nickel (Ni), or copper (Cu) ([0051]; Cu, Ag, and Sn may be included as the conductive filler), and the intermetallic compound including at least one of Ag3Sn, Ni3Sn4, Cu6Sn5, or Cu3Sn ([0051]; bonding portion 144 may include Cu3Sn).
3Sn, Ni3Sn4, Cu6Sn5, or Cu3Sn, as taught by Hamanaka '215, in order to reduce ESR (Table 1; [0109] & [0110]).

In regards to claim 9, Fukumura '076 discloses all the claimed limitations discussed above for claim 9, except for wherein a plurality of adhesive portion segments are further disposed spaced apart from each other on the first connection portion of the first electrode layer and spaced apart from each other on the second connection portion of the second electrode layer.
However, Hamanaka '215 discloses a plurality of adhesive portion segments (144 - FIG. 3; [0037]) being further disposed spaced apart from each other on the first connection portion (portion of 140b between surfaces 22a and 22b in FIG. 2) of the first electrode layer (142 - FIG. 3; [0037]) and spaced apart from each other on the second connection portion (portion of 140a between surfaces 22a and 22b in FIG. 2) of the second electrode layer (142 - FIG. 3; [0037]) (seen in FIG. 3; [0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Fukumura '076, such that wherein a plurality of adhesive portion segments are further disposed spaced apart from each other on the first connection portion of the first electrode layer and spaced apart from each other on the second connection portion of the second electrode layer, as taught by Hamanaka '215, in order to firmly adhere the 

In regards to claim 13, Hamanaka '215 further discloses that the area of the adhesive portion segments on the first connection portion relative to the area of the first connection portion of the first electrode layer and the area of the adhesive portion segments on the second connection portion relative to the area of the second connection portion of the second electrode layer are result effective variables, particularly for firmly adhering the electrode layers and respective conductive resin layers to each other, for significantly improving moisture resistance reliability and electrical characteristics, for reducing or preventing occurrence of cracks in the capacitor ([0041]), and for lowering ESR (Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Fukumura '076 such that an area of the adhesive portion segments on the first connection portion is 20 to 40% of an area of the first connection portion of the first electrode layer, or such that an area of the adhesive portion segments on the second connection portion is 20 to 40% of an area of the second connection portion of the second electrode layer, as taught by Hamanaka '215, in order to firmly adhere the electrode layers and respective conductive resin layers to each other, to significantly improve moisture resistance reliability and electrical characteristics, to reduce or prevent occurrence of cracks in the capacitor ([0041]), and to lower ESR (Table 1). Where the general conditions of a claim .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumura ‘076 in view of Fujii et al. (US 2010/0039748 and hereinafter Fujii ‘748).
In regards to claim 5, Fukumura '076 further discloses the non-conductive resin layer including a base resin ([0089]).
Fukumura '076 discloses all the claimed limitations discussed above for claim 6, except for the non-conductive resin layer including one or more of silica, alumina, glass, or zirconium dioxide (ZrO2).
However, Fujii '748 discloses a non-conductive resin layer (6 - FIG. 2; [0034]) including one or more of silica, alumina, glass, or zirconium dioxide (ZrO2) ([0035]; layer 6 preferably contains at least one of alumina or silicon oxide).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Fukumura '076, such that the non-conductive resin layer includes one or more of silica, alumina, glass, or zirconium dioxide (ZrO2), as taught by Fujii '748, in order to increase thermal conductivity of the non-conductive resin layer ([0034]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumura ‘076 in view of Lee et al. (US 2013/0242457 and hereinafter Lee ‘457).
In regards to claim 8, Fukumura '076 discloses all the claimed limitations discussed above for claim 8, except for explicitly disclosing wherein a length of the first 
However, Lee '457 discloses that the length (L2 - FIG. 2; [0078]) of the first conductive resin layer (21b - FIG. 2; [0047]) of the first band portion (portion of 21 upward from top surface of 10 and downward from bottom surface of 10 in FIG. 2) and the length (L2 - FIG. 2; [0078]; L2 is disclosed as being from either end of the body 10) of the second conductive resin layer (22b - FIG. 2; [0047]) of the second band portion (portion of 22 upward from top surface of 10 and downward from bottom surface of 10 in FIG. 2) relative to the length (L - FIG. 2; [0078]) of the body (10 - FIG. 2, [0034]) are result effective variables, particularly for reducing the number of cracks while avoiding flashover (Table 4 and [0079]-[0081]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Fukumura '076, such that a length of the first conductive resin layer of the first band portion and a length of the second conductive resin layer of the second band portion are each between 10% and 20% of a length of the body in order to reduce the number of cracks while avoiding flashover, as taught by Lee '457. Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 6-8 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/834210 in view of Fukumura ‘076.
In regards to claim 1, Application No. 16/834210 claims a multilayer electronic component comprising: a body including dielectric layers, and first internal electrodes and second internal electrodes alternately laminated with respective dielectric layers interposed therebetween, and having first and second surfaces opposing each other in a lamination direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (claim 1);
a first external electrode including a first electrode layer connected to the first internal electrodes and a first conductive resin layer disposed on the first electrode layer, and having a first connection portion disposed on the third surface of the body 
a second external electrode including a second electrode layer connected to the second internal electrodes and a second conductive resin layer disposed on the second electrode layer, and having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (claim 1); and
an Si-organic compound layer having a body cover portion disposed in a region of external surfaces of the body in which the first and second electrode layers are not disposed, a first extending portion, and a second extending portion (claim 1).
Application No. 16/834210 fails to explicitly claim the Si-organic compound layer being a non-conductive resin layer; the first extending portion being disposed to extend from the body cover portion between the first electrode layer and the first conductive resin layer of the first band portion, and the second extending portion being disposed to extend from the body cover portion between the second electrode layer and the second conductive resin layer of the second band portion.
However, Fukumura '076 discloses the Si-organic compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being a non-conductive resin layer ([0100]; see also [0148], the material of 34a and 34b are the same as that of layers 30); the first extending portion (portion 30e in FIG. 23; [0145]) disposed to extend from the body cover portion (34a & 34b - FIG. 23; [0146]) between the first electrode layer (26a - FIG. 23; [0075]) and the first conductive resin layer (28a - FIG. 23; [0080]) of the first band portion (portion of 24a upward from surface 12a and downward from surface 12b in FIG. 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834210 such that the Si-organic compound layer is a non-conductive resin layer; the first extending portion is disposed to extend from the body cover portion between the first electrode layer and the first conductive resin layer of the first band portion, and the second extending portion is disposed to extend from the body cover portion between the second electrode layer and the second conductive resin layer of the second band portion, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 2, Application No. 16/834210 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 4).

In regards to claim 6, Application No. 16/834210 fails to claim wherein when a portion of the first external electrode between the first connection portion and the first band portion is defined as a first corner portion, and a portion of the second external 
However, Fukumura '076 further discloses wherein when a portion of the first external electrode between the first connection portion and the first band portion is defined as a first corner portion (portion of 24a leftward from surface 12e and upward from surface 12a and portion of 24a leftward from surface 12e and downward from surface 12b in FIG. 23), and a portion of the second external electrode between the second connection portion and the second band portion is defined as a second corner portion (portion of 24b rightward from surface 12f and upward from surface 12a and portion of 24b rightward from surface 12f and downward from surface 12b in FIG. 23), the first extending portion is disposed to cover the first electrode layer of the first corner portion (seen in FIG. 23), and the second extending portion is disposed to cover the second electrode layer of the second corner portion (seen in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834210, such that when a portion of the first external electrode between the first connection portion and the first band portion is defined as a first corner portion, and a portion of the second external electrode between the second connection portion and the second band portion is defined as a second corner portion, the first extending portion is disposed to cover the first electrode layer of the first corner portion, and the second extending portion is disposed to cover the second electrode layer of the 

In regards to claim 7, Application No. 16/834210 fails to claim wherein the first extending portion is disposed to extend to a portion of the first connection portion between the first electrode layer and the first conductive resin layer, and the second extending portion is disposed to extend to a portion of the second connection portion between the second electrode layer and the second conductive resin layer.
However, Fukumura '076 further discloses wherein the first extending portion is disposed to extend to a portion of the first connection portion between the first electrode layer and the first conductive resin layer (seen in FIG. 23), and the second extending portion is disposed to extend to a portion of the second connection portion between the second electrode layer and the second conductive resin layer (seen in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834210, such that the first extending portion is disposed to extend to a portion of the first connection portion between the first electrode layer and the first conductive resin layer, and the second extending portion is disposed to extend to a portion of the second connection portion between the second electrode layer and the second conductive resin layer, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 8, Application No. 16/834210 fails to claim wherein a length of the first conductive resin layer of the first band portion and a length of the second conductive resin layer of the second band portion are each between 10% and 20% of a length of the body.
However, Fukumura '076 further discloses that a length of the first conductive resin layer of the first band portion (portion of 24a upward from surface 12a and downward from surface 12b in FIG. 23) and a length of the second conductive resin layer of the second band portion (portion of 24b upward from surface 12a and downward from surface 12b in FIG. 23) are around 100-200 μm [0086], and a length of the body (12 - FIG. 23; [0055]) is around 0.260-0.540 mm (or 260-540 μm) [0059]; thus, Fukumura '076 discloses that a length of the first conductive resin layer of the first band portion and a length of the second conductive resin layer of the second band portion are each between around 18.6% and less than 50% of a length of the body.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834210, such that a length of the first conductive resin layer of the first band portion and a length of the second conductive resin layer of the second band portion are each between 10% and 20% of a length of the body, in the manner suggested by Fukumura '076, in order to reduce stress that occurs at the time of a thermal shock cycle ([0091]). See MPEP 2144.05.

In regards to claim 14, Application No. 16/834210 further claims first and second plating layers respectively disposed on the first and second conductive resin layers (claim 1).

In regards to claim 15, Application No. 16/834210 claims a multilayer electronic component comprising: a body comprising first internal electrodes and second internal electrodes that are alternately stacked to overlap with each other and have dielectric layers interposed therebetween (claim 1); and
first and second external electrodes respectively connected to the first and second internal electrodes, each including an electrode layer connected to the first internal electrodes or the second internal electrodes, and each including a conductive resin layer disposed on the electrode layer (claim1),
wherein the first and second external electrodes are disposed on respective opposing external surfaces of the body, and each extend from the respective opposing external surface to an adjacent external surface of the body and a corner therebetween (claim 1), and
an Si-organic compound layer is disposed in a region of the external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed (claim 1). 
Application No. 16/834210 fails to explicitly claim the Si-organic compound layer being a non-conductive resin layer and being disposed between the electrode layer and the conductive resin layer of each of the first and second external electrodes in each of 
However, Fukumura '076 discloses the Si-organic compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being a non-conductive resin layer ([0100]; see also [0148], the material of 34a and 34b are the same as that of layers 30) and being disposed between the electrode layer (26a & 26b - FIG. 23; [0075] & [0076]) and the conductive resin layer (28a & 28b - FIG. 23; [0080] & [0081]) of each of the first and second external electrodes (24a & 24b - FIG. 23; [0070] & [0071]) in each of the opposing external surfaces (12e & 12f - FIG. 23; [0056]) and adjacent external surfaces (12a, 12b, 12c & 12d - FIGs. 23 & 24; [0056]) in which the first and second external electrodes are disposed (seen in FIGs. 22 - 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834210, such that the Si-organic compound layer is a non-conductive resin layer and is disposed between the electrode layer and the conductive resin layer of each of the first and second external electrodes in each of the opposing external surfaces and adjacent external surfaces in which the first and second external electrodes are disposed, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 16, Application No. 16/834210 fails to explicitly claim wherein the non-conductive resin layer is further disposed between the electrode layer 
However, Fukumura '076 further discloses the non-conductive resin layer being further disposed between the electrode layer and the conductive resin layer in the corner (a corner between 12e or 12f and 12a, 12b, 12c, or 12d in FIGs. 23 & 24) between the respective opposing external surface and the adjacent external surface of each of the first and second external electrodes (seen in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834210, such that the non-conductive resin layer is further disposed between the electrode layer and the conductive resin layer in the corner between the respective opposing external surface and the adjacent external surface of each of the first and second external electrodes, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 17, Application No. 16/834210 fails to claim wherein the non-conductive resin layer covers an entirety of the region of external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed.
However, Fukumura '076 further discloses the non-conductive resin layer covering an entirety of the region of external surfaces of the body (12 - FIG. 23; [0055]) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834210, such that the non-conductive resin layer covers an entirety of the region of external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 18, Application No. 16/834210 fails to claim wherein the non-conductive resin layer extends continuously between the corner between the respective opposing external surface and the adjacent external surface of the first external electrode and the corner between the respective opposing external surface and the adjacent external surface of the second external electrode.
However, Fukumura '076 further discloses the non-conductive resin layer extending continuously between the corner between the respective opposing external surface and the adjacent external surface of the first external electrode and the corner between the respective opposing external surface and the adjacent external surface of the second external electrode (seen in FIGs. 22 & 23).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834210, such that the non-conductive resin layer extends 

In regards to claim 19, Application No. 16/834210 fails to claim wherein the non-conductive resin layer extends onto at least portions of all external surfaces of the body and of all external surfaces of the electrode layers.
However, Fukumura '076 further discloses the non-conductive resin layer extending onto at least portions of all external surfaces of the body and of all external surfaces of the electrode layers (seen in FIGs. 22 - 24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834210, such that the non-conductive resin layer extends onto at least portions of all external surfaces of the body and of all external surfaces of the electrode layers, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 20, Claim 1 of Application No. 16/834210 fails to explicitly claim wherein the non-conductive resin layer directly contacts each of the body, the 
However, Fukumura '076 further discloses the non-conductive resin layer directly contacting each of the body (12 - FIG. 23; [0055]), the electrode layer of each of the first and second external electrodes, and the conductive resin layer of each of the first and second external electrodes (seen in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834210, such that the non-conductive resin layer directly contacts each of the body, the electrode layer of each of the first and second external electrodes, and the conductive resin layer of each of the first and second external electrodes, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).
	This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 6-8, and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/834202 in view of Fukumura ‘076.
In regards to claim 1, Application No. 16/834202 claims a multilayer electronic component comprising: a body including dielectric layers, and first internal electrodes and second internal electrodes alternately laminated with respective dielectric layers interposed therebetween, and having first and second surfaces opposing each other in 
a first external electrode including a first electrode layer connected to the first internal electrodes and a first conductive resin layer disposed on the first electrode layer, and having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (claim 1);
a second external electrode including a second electrode layer connected to the second internal electrodes and a second conductive resin layer disposed on the second electrode layer, and having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (claim 1); and
a silicon (Si) organic compound layer having a body cover portion disposed in a region of external surfaces of the body in which the first and second electrode layers are not disposed, a first extending portion, and a second extending portion (claim 1).
Claim 1 of Application No. 16/834202 fails to explicitly claim the silicon (Si) organic compound layer being a non-conductive resin layer; the first extending portion being disposed to extend from the body cover portion between the first electrode layer and the first conductive resin layer of the first band portion, and the second extending portion being disposed to extend from the body cover portion between the second electrode layer and the second conductive resin layer of the second band portion.

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834202 such that the silicon (Si) organic compound layer is a non-conductive resin layer; the first extending portion is disposed to extend from the body cover portion between the first electrode layer and the first conductive resin layer of the first band portion, and the second extending portion is disposed to extend from the body cover portion between the second electrode layer and the second conductive resin layer of the second band portion, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 2, Application No. 16/834202 further claims wherein the first and second conductive resin layers include a conductive metal and a base resin (claim 4).

In regards to claim 6, Claim 1 of Application No. 16/834202 fails to claim wherein when a portion of the first external electrode between the first connection portion and the first band portion is defined as a first corner portion, and a portion of the second external electrode between the second connection portion and the second band portion is defined as a second corner portion, the first extending portion is disposed to cover the first electrode layer of the first corner portion, and the second extending portion is disposed to cover the second electrode layer of the second corner portion.
However, Fukumura '076 further discloses wherein when a portion of the first external electrode between the first connection portion and the first band portion is defined as a first corner portion (portion of 24a leftward from surface 12e and upward from surface 12a and portion of 24a leftward from surface 12e and downward from surface 12b in FIG. 23), and a portion of the second external electrode between the second connection portion and the second band portion is defined as a second corner portion (portion of 24b rightward from surface 12f and upward from surface 12a and portion of 24b rightward from surface 12f and downward from surface 12b in FIG. 23), the first extending portion is disposed to cover the first electrode layer of the first corner portion (seen in FIG. 23), and the second extending portion is disposed to cover the second electrode layer of the second corner portion (seen in FIG. 23).


In regards to claim 7, Claim 1 of Application No. 16/834202 fails to claim wherein the first extending portion is disposed to extend to a portion of the first connection portion between the first electrode layer and the first conductive resin layer, and the second extending portion is disposed to extend to a portion of the second connection portion between the second electrode layer and the second conductive resin layer.
However, Fukumura '076 further discloses wherein the first extending portion is disposed to extend to a portion of the first connection portion between the first electrode layer and the first conductive resin layer (seen in FIG. 23), and the second extending portion is disposed to extend to a portion of the second connection portion between the second electrode layer and the second conductive resin layer (seen in FIG. 23).


In regards to claim 8, Claim 1 of Application No. 16/834202 fails to explicitly claim wherein a length of the first conductive resin layer of the first band portion and a length of the second conductive resin layer of the second band portion are each between 10% and 20% of a length of the body.
However, Fukumura '076 further discloses that a length of the first conductive resin layer of the first band portion (portion of 24a upward from surface 12a and downward from surface 12b in FIG. 23) and a length of the second conductive resin layer of the second band portion (portion of 24b upward from surface 12a and downward from surface 12b in FIG. 23) are around 100-200 μm [0086], and a length of the body (12 - FIG. 23; [0055]) is around 0.260-0.540 mm (or 260-540 μm) [0059]; thus, Fukumura '076 discloses that a length of the first conductive resin layer of the first band portion and a length of the second conductive resin layer of the second band portion are each between around 18.6% and less than 50% of a length of the body.


In regards to claim 14, Application No. 16/834202 further claims first and second plating layers respectively disposed on the first and second conductive resin layers (claim 1).

In regards to claim 15, Application No. 16/834202 claims a multilayer electronic component comprising: a body comprising first internal electrodes and second internal electrodes that are alternately stacked to overlap with each other and have dielectric layers interposed therebetween (claim 1); and
first and second external electrodes respectively connected to the first and second internal electrodes, each including an electrode layer connected to the first internal electrodes or the second internal electrodes, and each including a conductive resin layer disposed on the electrode layer (claim 1),
wherein the first and second external electrodes are disposed on respective opposing external surfaces of the body (claim 1), and

Claim 1 of Application No. 16/834202 fails to explicitly claim the silicon (Si) organic compound layer being a non-conductive resin layer; each of first and second external electrodes extending from the respective opposing external surface to an adjacent external surface of the body and a corner therebetween; and the non-conductive resin layer being disposed between the electrode layer and the conductive resin layer of each of the first and second external electrodes in each of the opposing external surfaces and adjacent external surfaces in which the first and second external electrodes are disposed.
However, Fukumura '076 discloses the Si-organic compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being a non-conductive resin layer ([0100]; see also [0148], the material of 34a and 34b are the same as that of layers 30) and being disposed between the electrode layer (26a & 26b - FIG. 23; [0075] & [0076]) and the conductive resin layer (28a & 28b - FIG. 23; [0080] & [0081]) of each of the first and second external electrodes (24a & 24b - FIG. 23; [0070] & [0071]) in each of the opposing external surfaces (12e & 12f - FIG. 23; [0056]) and adjacent external surfaces (12a, 12b, 12c & 12d - FIGs. 23 & 24; [0056]) in which the first and second external electrodes are disposed (seen in FIGs. 22 - 24).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834202 such that the silicon (Si) organic compound layer is a non-

In regards to claim 16, Claim 1 of Application No. 16/834202 fails to claim wherein the non-conductive resin layer is further disposed between the electrode layer and the conductive resin layer in the corner between the respective opposing external surface and the adjacent external surface of each of the first and second external electrodes.
However, Fukumura '076 further discloses the non-conductive resin layer being further disposed between the electrode layer and the conductive resin layer in the corner (a corner between 12e or 12f and 12a, 12b, 12c, or 12d in FIGs. 23 & 24) between the respective opposing external surface and the adjacent external surface of each of the first and second external electrodes (seen in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834202 such that the non-conductive resin layer is further disposed between the electrode layer and the conductive resin layer in the corner between the 

In regards to claim 17, Claim 1 of Application No. 16/834202 fails to claim wherein the non-conductive resin layer covers an entirety of the region of external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed.
However, Fukumura '076 further discloses the non-conductive resin layer covering an entirety of the region of external surfaces of the body (12 - FIG. 23; [0055]) in which the electrode layers of the first and second external electrodes are not disposed (seen in FIGs. 22 & 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834202 such that the non-conductive resin layer covers an entirety of the region of external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 18, Claim 1 of Application No. 16/834202 fails to claim wherein the non-conductive resin layer extends continuously between the corner 
However, Fukumura '076 further discloses the non-conductive resin layer extending continuously between the corner between the respective opposing external surface and the adjacent external surface of the first external electrode and the corner between the respective opposing external surface and the adjacent external surface of the second external electrode (seen in FIGs. 22 & 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834202 such that the non-conductive resin layer extends continuously between the corner between the respective opposing external surface and the adjacent external surface of the first external electrode and the corner between the respective opposing external surface and the adjacent external surface of the second external electrode, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).
	
In regards to claim 19, Claim 1 of Application No. 16/834202 fails to claim the non-conductive resin layer extending onto at least portions of all external surfaces of the body and of all external surfaces of the electrode layers.

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834202 such that the non-conductive resin layer extends onto at least portions of all external surfaces of the body and of all external surfaces of the electrode layers, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 20, Application No. 16/834202 fails to explicitly claim wherein the non-conductive resin layer directly contacts each of the body, the electrode layer of each of the first and second external electrodes, and the conductive resin layer of each of the first and second external electrodes.
However, Fukumura '076 further discloses the non-conductive resin layer directly contacting each of the body (12 - FIG. 23; [0055]), the electrode layer of each of the first and second external electrodes, and the conductive resin layer of each of the first and second external electrodes (seen in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/834202 such that the non-conductive resin layer directly contacts each of the body, the electrode layer of each of the first and second external electrodes, .
	This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 6-8 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/836125 in view of Fukumura ‘076.
In regards to claim 1, Application No. 16/836125 claims a multilayer electronic component comprising: a body including dielectric layers, and first internal electrodes and second internal electrodes alternately laminated with respective dielectric layers interposed therebetween, and having first and second surfaces opposing each other in a lamination direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (claim 1);
a first external electrode including a first electrode layer connected to the first internal electrodes and a first conductive resin layer disposed on the first electrode layer, and having a first connection portion disposed on the third surface of the body and a first band portion extending from the first connection portion to a portion of each of the first, second, fifth, and sixth surfaces (claim 1);
a second external electrode including a second electrode layer connected to the second internal electrodes and a second conductive resin layer disposed on the second 
a silicon (Si) organic compound layer having a body cover portion disposed in a region of external surfaces of the body in which the first and second electrode layers are not disposed, a first extending portion disposed to extend from the body cover portion between the first electrode layer and the first conductive resin layer of the first band portion, and a second extending portion disposed to extend from the body cover portion between the second electrode layer and the second conductive resin layer of the second band portion (claim 1). 
Claim 1 of Application No. 16/836125 fails to explicitly claim the silicon (Si) organic compound layer being a non-conductive resin layer.
However, Fukumura '076 discloses the Si-organic compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being a non-conductive resin layer ([0100]; see also [0148], the material of 34a and 34b are the same as that of layers 30).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/836125 such that the silicon (Si) organic compound layer is a non-conductive resin layer, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 2, Application No. 16/836125 further claims the first and second conductive resin layers including a conductive metal and a base resin (claim 4).

In regards to claim 6, Claim 1 of Application No. 16/836125 fails to claim wherein when a portion of the first external electrode between the first connection portion and the first band portion is defined as a first corner portion, and a portion of the second external electrode between the second connection portion and the second band portion is defined as a second corner portion, the first extending portion is disposed to cover the first electrode layer of the first corner portion, and the second extending portion is disposed to cover the second electrode layer of the second corner portion.
However, Fukumura '076 further discloses wherein when a portion of the first external electrode between the first connection portion and the first band portion is defined as a first corner portion (portion of 24a leftward from surface 12e and upward from surface 12a and portion of 24a leftward from surface 12e and downward from surface 12b in FIG. 23), and a portion of the second external electrode between the second connection portion and the second band portion is defined as a second corner portion (portion of 24b rightward from surface 12f and upward from surface 12a and portion of 24b rightward from surface 12f and downward from surface 12b in FIG. 23), the first extending portion is disposed to cover the first electrode layer of the first corner portion (seen in FIG. 23), and the second extending portion is disposed to cover the second electrode layer of the second corner portion (seen in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of 

In regards to claim 7, Claim 1 of Application No. 16/836125 fails to claim wherein the first extending portion is disposed to extend to a portion of the first connection portion between the first electrode layer and the first conductive resin layer, and the second extending portion is disposed to extend to a portion of the second connection portion between the second electrode layer and the second conductive resin layer.
However, Fukumura '076 further discloses wherein the first extending portion is disposed to extend to a portion of the first connection portion between the first electrode layer and the first conductive resin layer (seen in FIG. 23), and the second extending portion is disposed to extend to a portion of the second connection portion between the second electrode layer and the second conductive resin layer (seen in FIG. 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of 

In regards to claim 8, Claim 1 of Application No. 16/836125 fails to explicitly claim wherein a length of the first conductive resin layer of the first band portion and a length of the second conductive resin layer of the second band portion are each between 10% and 20% of a length of the body.
However, Fukumura '076 further discloses that a length of the first conductive resin layer (28a - FIG. 23; [0080]) of the first band portion (portion of 24a upward from surface 12a and downward from surface 12b in FIG. 23) and a length of the second conductive resin layer (28b - FIG. 23; [0081]) of the second band portion (portion of 24b upward from surface 12a and downward from surface 12b in FIG. 23) are around 100-200 μm [0086], and a length of the body (12 - FIG. 23; [0055]) is around 0.260-0.540 mm (or 260-540 μm) [0059]; thus, Fukumura '076 discloses that a length of the first conductive resin layer of the first band portion and a length of the second conductive resin layer of the second band portion are each between around 18.6% and less than 50% of a length of the body.


In regards to claim 14, Claim 1 of Application No. 16/836125 fails to explicitly claim first and second plating layers respectively disposed on the first and second conductive resin layers.
However, Fukumura '076 further discloses (in FIG. 23) first and second plating layers (32a & 32b - FIG. 23; [0102]-[0104]) respectively disposed on the first and second conductive resin layers (28a & 28b - FIG. 23; [0080] & [0081]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/836125 such that first and second plating layers are respectively disposed on the first and second conductive resin layers, as taught by Fukumura '076, in order to prevent corrosion of the conductive resin layers and the electrode layers by solder used in the mounting process ([0105]).

In regards to claim 15, A multilayer electronic component comprising: a body comprising first internal electrodes and second internal electrodes that are alternately 
first and second external electrodes respectively connected to the first and second internal electrodes, each including an electrode layer connected to the first internal electrodes or the second internal electrodes, and each including a conductive resin layer disposed on the electrode layer (claim 1),
wherein the first and second external electrodes are disposed on respective opposing external surfaces of the body, and each extend from the respective opposing external surface to an adjacent external surface of the body and a corner therebetween (claim 1), and
a silicon (Si) organic compound layer is disposed in a region of the external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed, and the non-conductive resin layer is disposed between the electrode layer and the conductive resin layer of each of the first and second external electrodes in adjacent external surfaces in which the first and second external electrodes are disposed (claim 1).
Claim 1 of Application No. 16/836125 fails to explicitly claim the silicon (Si) organic compound layer being a non-conductive resin layer; and the non-conductive resin layer being disposed between the electrode layer and the conductive resin layer of each of the first and second external electrodes in each of the opposing external surfaces.
However, Fukumura '076 discloses the Si-organic compound layer (30, 34a & 34b - FIG. 23; [0145] - [0146]) being a non-conductive resin layer ([0100]; see also 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/836125 such that the silicon (Si) organic compound layer is a non-conductive resin layer and is disposed between the electrode layer and the conductive resin layer of each of the first and second external electrodes in each of the opposing external surfaces, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 16, Claim 1 of Application No. 16/836125 fails to explicitly claim wherein the non-conductive resin layer is further disposed between the electrode layer and the conductive resin layer in the corner between the respective opposing external surface and the adjacent external surface of each of the first and second external electrodes.
However, Fukumura '076 further discloses the non-conductive resin layer being further disposed between the electrode layer and the conductive resin layer in the corner (a corner between 12e or 12f and 12a, 12b, 12c, or 12d in FIGs. 23 & 24) 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/836125 such that the non-conductive resin layer is further disposed between the electrode layer and the conductive resin layer in the corner between the respective opposing external surface and the adjacent external surface of each of the first and second external electrodes, as taught by Fukumura '076, in order to achieve design assurance of mechanical strength ([0025]).

In regards to claim 17, Claim 1 of Application No. 16/836125 fails to explicitly claim wherein the non-conductive resin layer covers an entirety of the region of external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed.
However, Fukumura '076 further discloses the non-conductive resin layer covering an entirety of the region of external surfaces of the body (12 - FIG. 23; [0055]) in which the electrode layers of the first and second external electrodes are not disposed (seen in FIGs. 22 & 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/836125 such that the non-conductive resin layer covers an entirety of the region of external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed, as taught by Fukumura '076, in order to 

In regards to claim 18, Claim 1 of Application No. 16/836125 fails to explicitly claim wherein the non-conductive resin layer extends continuously between the corner between the respective opposing external surface and the adjacent external surface of the first external electrode and the corner between the respective opposing external surface and the adjacent external surface of the second external electrode.
However, Fukumura '076 further discloses the non-conductive resin layer extending continuously between the corner between the respective opposing external surface and the adjacent external surface of the first external electrode and the corner between the respective opposing external surface and the adjacent external surface of the second external electrode (seen in FIGs. 22 & 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/836125 such that the non-conductive resin layer extends continuously between the corner between the respective opposing external surface and the adjacent external surface of the first external electrode and the corner between the respective opposing external surface and the adjacent external surface of the second external electrode, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 19, Claim 1 of Application No. 16/836125 fails to explicitly claim wherein the non-conductive resin layer extends onto at least portions of all external surfaces of the body and of all external surfaces of the electrode layers.
However, Fukumura '076 further discloses the non-conductive resin layer extending onto at least portions of all external surfaces of the body and of all external surfaces of the electrode layers (seen in FIGs. 22 - 24).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/836125 such that the non-conductive resin layer extends onto at least portions of all external surfaces of the body and of all external surfaces of the electrode layers, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 20, Application No. 16/836125 fails to explicitly claim the non-conductive resin layer directly contacting each of the body, the electrode layer of each of the first and second external electrodes, and the conductive resin layer of each of the first and second external electrodes.
However, Fukumura '076 further discloses the non-conductive resin layer directly contacting each of the body (12 - FIG. 23; [0055]), the electrode layer of each of the first and second external electrodes, and the conductive resin layer of each of the first and second external electrodes (seen in FIG. 23).
.
	This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-15 of copending Application No. 16/857264 in view of Fukumura ‘076.
In regards to claim 1, Application No. 16/857264 claims a multilayer electronic component comprising: a body including dielectric layers, and first internal electrodes and second internal electrodes alternately laminated with respective dielectric layers interposed therebetween, and having first and second surfaces opposing each other in a lamination direction, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other (claim 1);
a first external electrode including a first electrode layer connected to the first internal electrodes and a first conductive resin layer disposed on the first electrode layer, and having a first connection portion disposed on the third surface of the body 
a second external electrode including a second electrode layer connected to the second internal electrodes and a second conductive resin layer disposed on the second electrode layer, and having a second connection portion disposed on the fourth surface of the body and a second band portion extending from the second connection portion to a portion of each of the first, second, fifth, and sixth surfaces (claim 1); and
a first non-conductive resin layer and a second non-conductive resin layer having a body cover portion disposed in a region of external surfaces of the body in which the first and second electrode layers are not disposed, a first extending portion disposed to extend from the body cover portion between the first electrode layer and the first conductive resin layer of the first band portion, and a second extending portion disposed to extend from the body cover portion between the second electrode layer and the second conductive resin layer of the second band portion (claim 1). For the purposes of examination the examiner is taking "a first conductive resin layer and a second non-conductive resin layer" in claim 1 of Application No. 16/857264 to read "a first non-conductive resin layer and a second non-conductive resin layer".
Claim 1 of Application No. 16/857264 fails to claim the first non-conductive resin layer and the second non-conductive resin layer being a single layer.
However, Fukumura '076 discloses (in FIGs. 18 & 19 and FIGs. 22 & 23) that the first non-conductive resin layer (30e - FIGs. 18 & 19; [0136]) and the second non-conductive resin layer (30f - FIGs. 18 & 19; [0137]) may be a single layer (30, 34a, 34b, 34c & 34d - FIGs. 22 & 23; [0145] - [0146]).
non-conductive resin layer and the second non-conductive resin layer is a single layer, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 2, Application No. 16/857264 further claims the first and second conductive resin layers including a conductive metal and a base resin (claim 6).

In regards to claim 3, Application No. 16/857264 further claims the first and second conductive resin layers include a plurality of metal particles, an intermetallic compound, and a base resin (claim 7).

In regards to claim 4, Application No. 16/857264 further claims the plurality of metal particles include at least one of silver (Ag) , nickel (Ni), or copper (Cu), and the intermetallic compound includes at least one of Ag3Sn, Ni3Sn4, Cu6Sn5, or Cu3Sn (claim 8).

In regards to claim 5, Application No. 16/857264 further claims the non-conductive resin layer including a base resin, and includes one or more of silica, alumina, glass, or zirconium dioxide (ZrO2) (claim 2).

In regards to claim 6, Application No. 16/857264 further claims wherein when a portion of the first external electrode between the first connection portion and the first band portion is defined as a first corner portion, and a portion of the second external electrode between the second connection portion and the second band portion is defined as a second corner portion, the first extending portion is disposed to cover the first electrode layer of the first corner portion, and the second extending portion is disposed to cover the second electrode layer of the second corner portion (claim 9).

In regards to claim 7, Application No. 16/857264 further claims the first extending portion being disposed to extend to a portion of the first connection portion between the first electrode layer and the first conductive resin layer, and the second extending portion being disposed to extend to a portion of the second connection portion between the second electrode layer and the second conductive resin layer (claim 10).

In regards to claim 8, Application No. 16/857264 further claims a length of the first conductive resin layer of the first band portion and a length of the second conductive resin layer of the second band portion being each between 10% and 20% of a length of the body (claim 11).

In regards to claim 9, Application No. 16/857264 further claims a plurality of adhesive portion segments being further disposed spaced apart from each other on the 

In regards to claim 10, Application No. 16/857264 further claims each of the adhesive portion segments including a base resin (claim 12).

In regards to claim 11, Application No. 16/857264 further claims each of the adhesive portion segments including a base resin, and includes one or more of silica, alumina, glass, or zirconium dioxide (ZrO2) (claim 13).

In regards to claim 12, Application No. 16/857264 further claims each of the adhesive portion segments being formed of the same material as the non-conductive resin layer (claim 14).

In regards to claim 13, Application No. 16/857264 further claims an area of the adhesive portion segments on the first connection portion is 20 to 40% of an area of the first connection portion of the first electrode layer, or an area of the adhesive portion segments on the second connection portion being 20 to 40% of an area of the second connection portion of the second electrode layer (claim 15).

In regards to claim 14, Application No. 16/857264 fails to claim first and second plating layers respectively disposed on the first and second conductive resin layers.

Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/857264 to further comprise first and second plating layers respectively disposed on the first and second conductive resin layers, as taught by Fukumura '076, in order to prevent corrosion of the conductive resin layers and the electrode layers by solder used in the mounting process ([0105]).

In regards to claim 15, Application No. 16/857264 claims a multilayer electronic component comprising: a body comprising first internal electrodes and second internal electrodes that are alternately stacked to overlap with each other and have dielectric layers interposed therebetween (claim 1); and
first and second external electrodes respectively connected to the first and second internal electrodes, each including an electrode layer connected to the first internal electrodes or the second internal electrodes, and each including a conductive resin layer disposed on the electrode layer (claim 1),
wherein the first and second external electrodes are disposed on respective opposing external surfaces of the body, and each extend from the respective opposing external surface to an adjacent external surface of the body and a corner therebetween (claim 1), and
non-conductive resin layer and a second non-conductive resin layer are disposed in a region of the external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed, and the non-conductive resin layer is disposed between the electrode layer and the conductive resin layer of each of the first and second external electrodes in each of the opposing external surfaces and adjacent external surfaces in which the first and second external electrodes are disposed (claim 1). For the purposes of examination the examiner is taking "a first conductive resin layer and a second non-conductive resin layer" in claim 1 of Application No. 16/857264 to read "a first non-conductive resin layer and a second non-conductive resin layer".
Claim 1 of Application No. 16/857264 fails to claim the first non-conductive resin layer and the second non-conductive resin layer being a single layer.
However, Fukumura '076 discloses (in FIGs. 18 & 19 and FIGs. 22 & 23) that the first non-conductive resin layer (30e - FIGs. 18 & 19; [0136]) and the second non-conductive resin layer (30f - FIGs. 18 & 19; [0137]) may be a single layer (30, 34a, 34b, 34c & 34d - FIGs. 22 & 23; [0145] - [0146]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/857264 such that the first non-conductive resin layer and the second non-conductive resin layer is a single layer, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 16, Application No. 16/857264 further claims the non-conductive resin layer being further disposed between the electrode layer and the conductive resin layer in the corner between the respective opposing external surface and the adjacent external surface of each of the first and second external electrodes (claim 9).

In regards to claim 17, Claim 9 of Application No. 16/857264 fails to explicitly claim wherein the non-conductive resin layer covers an entirety of the region of external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed.
However, Fukumura '076 further discloses the non-conductive resin layer covering an entirety of the region of external surfaces of the body (12 - FIG. 23; [0055]) in which the electrode layers (26a & 26b - FIG. 23; [0075] & [0076]) of the first and second external electrodes (24a & 24b - FIG. 23; [0070] & [0071]) are not disposed (seen in FIGs. 22 & 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/857264 such that the non-conductive resin layer covers an entirety of the region of external surfaces of the body in which the electrode layers of the first and second external electrodes are not disposed, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 18, Claim 1 of Application No. 16/857264 fails to explicitly claim wherein the non-conductive resin layer extends continuously between the corner between the respective opposing external surface and the adjacent external surface of the first external electrode and the corner between the respective opposing external surface and the adjacent external surface of the second external electrode.
However, Fukumura '076 further discloses the non-conductive resin layer extending continuously between the corner (corner between 12e and 12a, 12b, 12c, or 12d in FIGs. 23 & 24) between the respective opposing external surface (12e in FIG. 23) and the adjacent external surface (12a, 12b, 12c, or 12d in FIGs. 23 & 24) of the first external electrode (24a- FIG. 23; [0070]) and the corner (corner between 12f and 12a, 12b, 12c, or 12d in FIGs. 23 & 24) between the respective opposing external surface (12f in FIG. 23) and the adjacent external surface (12a, 12b, 12c, or 12d in FIGs. 23 & 24) of the second external electrode (24b - FIG. 23; [0071]) (seen in FIGs. 22 & 23).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/857264 such that the non-conductive resin layer extends continuously between the corner between the respective opposing external surface and the adjacent external surface of the first external electrode and the corner between the respective opposing external surface and the adjacent external surface of the second external electrode, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 19, Claim 1 of Application No. 16/857264 fails to explicitly claim wherein the non-conductive resin layer extends onto at least portions of all external surfaces of the body and of all external surfaces of the electrode layers.
However, Fukumura '076 further discloses the non-conductive resin layer extending onto at least portions of all external surfaces of the body (12 - FIG. 23; [0055]) and of all external surfaces of the electrode layers (seen in FIGs. 22 - 24).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to construct the capacitor of Application No. 16/857264 such that the non-conductive resin layer extends onto at least portions of all external surfaces of the body and of all external surfaces of the electrode layers, as taught by Fukumura '076, in order to absorb stress with more certainty and reduce or prevent the occurrence of a situation in which cracks are generated in the capacitor ([0100]).

In regards to claim 20, Claim 1 of Application No. 16/857264 fails to explicitly claim wherein the non-conductive resin layer directly contacts each of the body, the electrode layer of each of the first and second external electrodes, and the conductive resin layer of each of the first and second external electrodes.
However, Fukumura '076 further discloses the non-conductive resin layer directly contacting each of the body (12 - FIG. 23; [0055]), the electrode layer of each of the first and second external electrodes, and the conductive resin layer (28a & 28b - FIG. 23; [0080] & [0081]) of each of the first and second external electrodes (seen in FIG. 23).
.
	This is a provisional nonstatutory double patenting rejection.

Conclusion
















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2017/0301468) teaches a conductive resin layer including an intermetallic compound ([0060]).
Tsunoda et al. (US 5339068) – teaches an inorganic insulating layer covering electrode layers and the exposed portion of the ceramic body (FIGs. 14-15 and Column 7, Line 67 to Column 8, Line 9).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M. DUBUISSON/Examiner, Art Unit 2848      

/David M Sinclair/Primary Examiner, Art Unit 2848